




FORM OF RESTRICTED STOCK UNIT AGREEMENT – NON-EMPLOYEE DIRECTOR
PTC INC.
2000 Equity Incentive Plan
Restricted Stock Unit Agreement



--------------------------------------------------------------------------------



Grantee:         Date:          Grant No.___________


Number of Restricted Stock Units (“RSUs”):     


Vesting Schedule: As to ____ RSUs on [insert relevant event(s) or date(s)].



--------------------------------------------------------------------------------



AGREEMENT dated as of the date set forth above between PTC Inc., a Massachusetts
corporation (the “Company”), and the undersigned (the “Grantee”), pursuant to
the Company’s 2000 Equity Incentive Plan (the “Plan”), receipt of a copy of
which is hereby acknowledged by the Grantee. Capitalized terms used and not
otherwise defined in this Agreement have the meanings given to them in the Plan.
WHEREAS the Grantee is a director of the Company and the Company desires to
reward such individual for services rendered to the Company by affording such
director the opportunity to acquire, or increase, such director’s stock
ownership in the Company.
NOW, THEREFORE, in consideration of the premises, the parties hereto mutually
covenant and agree as follows:
1.Grant of Restricted Stock Units. Pursuant to the Plan and subject to the
restrictions and the terms and conditions set forth therein, which terms and
conditions are incorporated herein by reference, and in this Agreement, the
Company grants to the Grantee and the Grantee accepts the RSUs of the Company
set forth above (the “RSUs”). As of the date hereof, each RSU represents the
right to receive one share of Common Stock, $0.01 par value, of the Company.
2.    Vesting of Restricted Stock Units; Issuance of Common Stock. Upon each
vesting of a Restricted Stock Unit in accordance with the vesting schedule set
forth above (each, a “Vest Date”), subject to Section 6 below, the Company shall
issue to the Grantee one share of Common Stock for each Restricted Stock Unit
that vests on such Vest Date (the “Shares”) as soon as practicable after such
Vest Date, but in no event later than March 15 of the following calendar year.
3.    Award and Restricted Stock Units Not Transferable. This Award and the RSUs
are not transferable by the Grantee.
4.    Termination of Service. If the Grantee ceases to serve as a director of
the Company for any reason (voluntary or involuntary and including disability,
death or retirement), all RSUs that remain unvested shall upon such cessation of
service immediately and irrevocably terminate and unvested RSUs and the
underlying Shares in respect of such RSUs shall immediately and irrevocably be
forfeited.
5.    No Right to Shares or as a Stockholder. The Grantee shall not have any
right in, to or with respect to any of the Shares (including voting rights or
rights with respect to dividends paid on the Common Stock) issuable under the
RSUs until the RSUs are settled by issuance of such Shares to the Grantee.



--------------------------------------------------------------------------------

PTC INC.
Restricted Stock Unit Agreement – Page 2





6.    Payment of Taxes. The Grantee shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the Shares no later than the date of the event creating
the tax liability and in any event before the Shares are delivered to the
Grantee. The Company and its Affiliates may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind due to the Grantee.
In the Committee’s discretion, the minimum tax obligations required by law to be
withheld with respect to the Shares may be paid in whole or in part in shares of
Common Stock valued at their Fair Market Value on the date of delivery. The
Company may, in its discretion, withhold from the Shares delivered to the
Grantee upon vesting of the RSUs such number of Shares as the Company determines
is necessary to satisfy the minimum tax obligations required by law to be
withheld or paid in connection with the issuance of such Shares, valued at their
Fair Market Value on the date of issuance.
7.    Securities and Other Laws. It shall be a condition to the Grantee’s right
to receive the Shares hereunder that the Company may, in its discretion, require
(a) that the Shares shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company's Common Stock may then be listed or quoted, (b) that either
(i) a registration statement under the Securities Act of 1933, as amended (the
“Act”), with respect to the Shares shall be in effect, or (ii) in the opinion of
counsel for the Company, the proposed issuance and delivery of the Shares to the
Grantee shall be exempt from registration under the Act and the Grantee shall
have made such undertakings and agreements with the Company as the Company may
reasonably require, and (c) that such other steps, if any, as counsel for the
Company shall consider necessary to comply with any law applicable to the issue
of such Shares by the Company shall have been taken by the Company or the
Grantee, or both.
8.    Adjustment in Provisions. In the event that there are any changes in the
outstanding Common Stock of the Company by reason of stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares or other such transaction affecting the
Company’s Common Stock, the number of RSUs and/or relevant portions of this
Agreement shall be appropriately adjusted by the Committee, if necessary, to
reflect equitably such change or changes.
9.    Change in Control. In order to preserve Grantee’s rights under this
Agreement in the event of a change in control of the Company (as defined by the
Committee), the vesting of all unvested RSUs hereunder shall be accelerated
automatically such that all unvested RSUs shall vest on the effective date of
the change in control of the Company (without regard to any voluntary
resignation or involuntary termination of service as a director upon such change
in control of the Company).
10.    Amendments. The Committee may amend, modify or terminate this Agreement,
including substituting therefor another Award of the same or a different type,
provided that Grantee’s consent to such action shall be required, unless the
Committee determines that the action, taking into account any related action,
would not materially and adversely affect Grantee.
11.    Directorship. The Grantee shall not be deemed to have any rights to
continued service as a director of the Company by virtue of the grant of RSUs.
Neither the adoption, maintenance, nor operation of the Plan nor this Agreement
shall confer upon the Grantee any right with respect to the continuance of such
Grantee’s directorship of the Company or of any Affiliate.
12.    Decisions by Committee. Any dispute or disagreement that shall arise
under, or as a result of, or pursuant to this Agreement shall be resolved by the
Committee in its absolute and sole discretion, and any such resolution or any
other determination by the Committee under, or pursuant to, this Agreement and
any interpretation by the Committee of the terms of this Agreement or the Plan
shall be final, binding, and conclusive on all persons affected thereby.
13.    Notices. Any notice that either party hereto shall be required or
permitted to give to the other shall be in writing and may be delivered
personally, by facsimile or by mail, postage prepaid, addressed as follows: to
the Company at 140 Kendrick Street, Needham, Massachusetts 02494: Attention
Chief Financial Officer (copy to General Counsel, Legal Department), or at such
other address as the Company by notice to the Grantee may designate in writing
from time to time, and to the Grantee at his or her address as shown below or at
such other address as the Grantee, by notice to the General Counsel of the
Company, may designate in writing from time to time.



--------------------------------------------------------------------------------

PTC INC.
Restricted Stock Unit Agreement – Page 3





14.    Copies of the Plan. Copies of the Plan may be obtained by Grantee upon
written request without charge from the General Counsel of the Company.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set his or her hand, all
as of the day and year first above written.
PTC INC.


By                                             
Name:                                            
Title:                                            

GRANTEE
Signed:                                             
Print Name:                                        
Address:                                            



